Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose: 
A carriage assembly for use with a pharmaceutical storage and retrieval system having a housing and a track assembly positioned within the housing, the carriage assembly comprising:
a frame configured to be coupled to the track assembly for movement along the track assembly;
a gripper assembly supported by the frame, the gripper assembly engages a portion of a container;
a first motor supported by the frame, the first motor is coupled to the gripper assembly and is operable to rotate the gripper assembly about a first axis; and
a second motor supported by the frame and coupled to the gripper assembly, the second motor is operable to rotate the gripper assembly about a second axis; 
the second axis is parallel to and spaced apart from the first axis, and the first and second motors provide coordinated motion of the gripper assembly about the first and second axes, resulting in linear or near linear movement of the container held by the gripper assembly such that the container may be inserted perpendicularly, as claimed.

Relative to claim 9, the prior art does not disclose: 
A carriage assembly for use with a pharmaceutical storage and retrieval system having a housing and a track assembly positioned within the housing, the carriage assembly comprising:
a frame configured to be coupled to the track assembly for movement along the track assembly;
a gripper assembly supported by the frame, the gripper assembly engages a portion of a container;
a gear assembly supported by the frame and coupled to the gripper assembly;
a first motor supported by the frame and coupled to the gripper assembly through the gear assembly, the first motor rotates the gripper assembly about a first axis; and
a second motor supported by the frame and coupled to the gripper assembly through the gear assembly, the second motor rotates the gripper assembly about a second axis that is parallel to and spaced apart from the first axis.

Relative to claim 18, the prior art does not disclose: 
A carriage assembly for use with a pharmaceutical storage and retrieval system having a housing and a track assembly positioned within the housing, the carriage assembly comprising:
a frame configured to be coupled to the track assembly for movement along the track assembly;
a gripper assembly supported by the frame, the gripper assembly having a plurality of fingers, each finger including an insert providing a sharp and hard surface configured to engage a cap of a container; and
a motor operable to move the plurality of fingers relative to the frame, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655